TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 22, 2019



                                     NO. 03-18-00758-CR


                                 Ex parte Jordan Graham Bice




        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the trial court’s order denying appellant’s application for writ of habeas

corpus. Having reviewed the record and the parties’ arguments, the Court holds that there was

no reversible error in the order. Therefore, the Court affirms the trial court’s order denying

appellant’s application for writ of habeas corpus. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.